LOUIS J. CECI, J.
(dissenting). I dissent from the majority's insignificant five-month suspension of Mr. Bruckner's license to practice law in Wisconsin. His conduct in continuing to import child pornography which depicted children engaged in sexually explicit activities, material that he knew was obscene and subject to seizure and forfeiture, was reprehensible and certainly involved moral turpitude. He further engaged in the trading of photographs of nude minors.
Having been found criminally guilty of seven felony counts of importing child pornography, following appeal Mr. Bruckner paid a fine of $35,000 ($5,000 on each of seven counts). I am deeply concerned that the penalty the majority imposes in this case denigrates the seriousness of these crimes against children.
*391I dissent from the slap-on-the-wrist suspension in this case. As a clear signal that we are concerned with the protection of children, I would revoke this person's license to practice law in Wisconsin.